Case 2:20-cv-08623-DMG-DFM Document 11 Filed 02/03/21 Page 1 of 2 Page ID #:421
    Case 2:20-cv-08623-DMG-DFM Document 11 Filed 02/03/21 Page 2 of 2 Page ID #:422

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

       On September 16, 2020, Petitioner filed the instant petition pro se. See Dkt. 1. He raises the
same arguments he raised in 2011 in the Northern District of California. See id. at 3-4. The gist is
that, because he was “presently serving” his three-year state sentence for bodily injury when the
federal court sentenced him, his federal sentence must have started running when that three-year
sentence expired in 1991—i.e., the federal sentence ran concurrently with his state sentence for
conspiracy to commit murder. See id.

       Respondent filed an answer in December 2020, arguing that Petitioner’s claims were barred
and failed on the merits regardless. See Dkt. 10. It appears that Petitioner received a pardon from
the President in early 2021. See
https://www.forbes.com/sites/jacquelinebryant/2021/01/19/trump-pardons-several-
incarcerated-on-drug-offenses/?sh=6ae08b6f30bd (last accessed January 28, 2021).

       Petitioner’s potential release from custody does not necessarily deprive this Court of
jurisdiction over his Petition. See Spencer v. Kemna, 523 U.S. 1, 7 (1998) (“Once the convict’s
sentence has expired, however, some concrete and continuing injury other than the now-ended
incarceration or parole—some ‘collateral consequence’ of the conviction—must exist if the suit is
to be maintained.”).

     IT THEREFORE IS ORDERED that within twenty-eight (28) days of the date of this
Order, Petitioner do one of the following:

           (1)   show cause in writing why this action should not be dismissed by explaining
                 what “collateral consequences” of his conviction Petitioner continues to
                 suffer; or

           (2)   request that the Petition be dismissed without prejudice under Federal Rule of
                 Civil Procedure 41(a)(1).

       Petitioner is expressly warned that his failure to timely comply with this Order may
result in the Petition being dismissed for failure to prosecute.




CV-90 (12/02)                            CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                            Page 2 of 2
